     Case 2:18-cv-01302-JAM-AC Document 21 Filed 06/02/20 Page 1 of 1

 1                                      UNITED STATES DISTRICT COURT
 2                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4    KYLE AVERY,                                          No. 2:18-cv-1302 JAM AC P
 5                         Plaintiff,
 6               v.                                        ORDER
 7    M.D. STAINER, et al.,
 8                         Defendants.
 9

10            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

11   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

12   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13            On April 13, 2020, the magistrate judge filed findings and recommendations herein which

14   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

15   and recommendations were to be filed within twenty-one days. ECF No. 10. Plaintiff has not

16   filed objections to the findings and recommendations.

17            The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20            1. The findings and recommendations filed April 13, 2020 (ECF NO. 10), are adopted in

21   full; and

22            2. Plaintiff’s Fourteenth Amendment property claims are dismissed without leave to

23   amend.

24
     DATED: June 1, 2020
25
                                                      /s/ John A. Mendez____________                _____
26

27                                                    UNITED STATES DISTRICT COURT JUDGE

28
                                                           1
